         Case 1:20-cv-10701-DPW Document 65 Filed 04/30/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                       )
 MICHAEL MCCARTHY; WILLIAM R.                          )
 BIEWENGA; LAURIE WARNER; TIMOTHY                      )
 GALLIGAN; JIM SIMMONS; DAVID                          )
 LANTAGNE; TROY CITY TACTICAL LLC; DON                 )       CIVIL ACTION NO.
 TOM GROUP LLC d/b/a PRECISION POINT                   )       1:20-cv-10701-DPW
 FIREARMS; SHOOTING SUPPLY LLC;                        )
 DOWNRANGE INC. d/b/a CAPE GUN WORKS;                  )
 FIREARMS POLICY COALITION, INC.;                      )
 COMMONWEALTH SECOND AMENDMENT,                        )
 INC.; and SECOND AMENDMENT                            )
 FOUNDATION, INC.,                                     )       PLAINTIFFS’ MOTION
                                                       )       FOR LEAVE TO FILE
                                Plaintiffs,            )       A REPLY BRIEF
                                                       )
                -against-                              )
                                                       )
 CHARLES D. BAKER, in his Official Capacity as         )
 Governor of the Commonwealth of Massachusetts and )
 in his Individual Capacity; MONICA BHAREL MD,         )
 MPH, in her Official Capacity as Commissioner of the )
 Massachusetts Department of Public Health and in her )
 Individual Capacity; JAMISON GAGNON, in his           )
 Official Capacity as Commissioner of the Department )
 of Criminal Justice Information Services and in his   )
 Individual Capacity; ALBERT F. DUPRE, in his          )
 Official Capacity as Chief of the Fall River Police   )
 Department and in his Individual Capacity; ROBERT )
 F. RUFO, in his Official Capacity as Chief of the     )
 Woburn Police Department and in his Individual        )
 Capacity; KEITH A. PELLETIER, in his Official         )
 Capacity as Chief of the Westport Police Department; )
 and MATTHEW SONNABEND, in his Official                )
 Capacity as Chief of the Barnstable Police Department )
 and in his Individual Capacity,                       )
                                                       )
                                Defendants.            )
                                                       )

       COME NOW the Plaintiffs, who respectfully move the Court for leave to file the reply

brief and declarations appended hereto. In support of this motion, the Plaintiffs state as follows:
         Case 1:20-cv-10701-DPW Document 65 Filed 04/30/20 Page 2 of 4



       1.      In their opposition, the Defendants introduce evidence on various factual issues,

some of which the Plaintiffs dispute. The attached reply, and supporting declarations, are needed

to respond to these contentions.

       2.      The Defendants also make certain new arguments that go beyond the Plaintiffs’

motion papers, such as their claim that the Plaintiffs that are firearms retailers lack standing.

Again, a reply brief is necessary to address these new arguments.

       3.      Finally, in their response to the Plaintiffs’ motion, the Defendants make various

contentions about the import of judicial decisions. It is much more practical and efficient for the

Plaintiffs to respond to these contentions in writing in advance of the hearing, rather than to do

so during the hearing.

       4.      The substantive content of the attached reply brief is 10 pages, which is barely

one-third of the length of the brief that the Defendants have filed (28 pages).

       5.      The Defendants advised the Plaintiffs that they would not oppose a motion for

leave to file a reply brief, but on the condition that the Plaintiffs did not submit any additional

evidence. In light of the contentions made in the Defendants’ opposition, Plaintiffs find it

necessary to submit the additional declarations supplied herewith.

       6.      The attached declarations serve only to rebut the Defendants’ contentions

regarding: (a) the availability of ammunition at Walmart; and (b) the role of retail firearms

dealers in supplying arms to law enforcement.

       Accordingly, the Plaintiffs respectfully request leave to file the attached reply brief and

supporting declarations.




                                                 -2-
         Case 1:20-cv-10701-DPW Document 65 Filed 04/30/20 Page 3 of 4



       Dated: April 30, 2020

                                          Respectfully submitted,
                                          THE PLAINTIFFS,
                                          By their attorneys,

                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 30, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.


                                                -3-
Case 1:20-cv-10701-DPW Document 65 Filed 04/30/20 Page 4 of 4




                             -4-
